               Case 2:13-md-02460-JD Document 624 Filed 03/25/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA



          IN RE: NIASPAN ANTITRUST
          LITIGATION
                                                          MDL No. 2460

                                                          Master File No. 2:13-MD-2460-JD
          This Document Relates to:

          Direct Purchaser Actions




                  DECLARATION OF NICHOLAS URBAN IN SUPPORT OF DIRECT
                PURCHASER CLASS PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF
                           MOTION FOR CLASS CERTIFICATION


          I, Nicholas Urban, declare as follows:

          I am a member of the bar of the Commonwealth of Pennsylvania, and I am an associate

with the law firm of Berger Montague, P.C. The Court has appointed Berger Montague PC as

interim co-lead counsel for the Direct Purchaser Class Plaintiffs.

          1.       Attached hereto as Exhibit 46 is a true and correct copy of Ex. 1 to the Expert

Report of Daniel L. Rubinfeld, dated August 27, 2018. This exhibit has been filed under seal.

          2.       Attached hereto as Exhibit 47 is a modified version of Ex. 16 to Declaration of

Thomas S. Burnett, dated Feb. 25, 2019. This exhibit has been filed under seal.

          3.       Attached hereto as Exhibit 48 is a true and correct copy of the Federal Trade

Commission report, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact

(2011).
             Case 2:13-md-02460-JD Document 624 Filed 03/25/19 Page 2 of 4




        4.       Attached hereto as Exhibit 49 is a true and correct copy of Ernst R. Berndt et al.

article, Authorized Generic Drugs, Price Competition, And Consumers’ Welfare, 26 Health Affairs

790 (2007).

        5.       Attached hereto as Exhibit 50 is a true and correct copy of David Reiffen and

Michael R. Ward article, Generic Drug Industry Dynamics, 87 The Review of Economics and

Statistics (2005).

        6.       Attached hereto as Exhibit 51 is a true and correct copy of Richard E. Caves, et al.,

Patent Expiration, Entry, and Competition in the U.S. Pharmaceutical Industry, 1991

Pharmaceutical Industry Brookings Papers on Economic Activity, 1, 36 (1991).

        7.       Attached hereto as Exhibit 52 is a true and correct copy of IMS Consulting,

Assessment of Authorized Generics in the U.S (2006).

        8.       Attached hereto as Exhibit 53 is a true and correct copy of a document produced in

this litigation bearing bates number ABB-NIA-PAT02208709- ABB-NIA-PAT02208713, marked

as Exhibit 11 to the deposition of Marianne Sutcliffe on August 18, 2017. This exhibit has been

filed under seal.

        9.       Attached hereto as Exhibit 54 is a true and correct copy of a document produced in

this litigation bearing bates number TEV-NIA00086001- TEV-NIA00086017, marked as Exhibit

7 to the deposition of Maureen Cavanaugh on April 4, 2018. This exhibit has been filed under

seal.

        10.      Attached hereto as Exhibit 55 is a true and correct copy of excerpts of the deposition

of Joseph Suarez on February 6, 2018. This exhibit has been filed under seal.

        11.      Attached hereto as Exhibit 56 is a true and correct copy of excerpts of the deposition

of Maureen Cavanaugh on April 4, 2018. This exhibit has been filed under seal.



                                                   2
        Case 2:13-md-02460-JD Document 624 Filed 03/25/19 Page 3 of 4




Dated: March 25, 2019                     /s/ Nicholas Urban
                                             Nicholas Urban




                                      3
         Case 2:13-md-02460-JD Document 624 Filed 03/25/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Nicholas Urban, hereby certify that on March 25, 2019, a true copy of the foregoing

document was served on all counsel of record by electronically filing the document with the

Court’s CM/ECF system.



                                                   /s/ Nicholas Urban
                                                      Nicholas Urban




                                               4
